19-12447-smb         Doc 159       Filed 12/01/20 Entered 12/01/20 21:53:35                Main Document
                                               Pg 1 of 9



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:
        Bronx Miracle Gospel Tabernacle Word
        of Faith Ministries fka Bronx Miracle
      Gospel Tabernacle,                                             Case No. 19-12447 (SMB)

                                             Debtor                    Chapter 11
-------------------------------------------------------------X

            Affirmation in support of the Claims of the Parishioners and Creditors

Bronx Miracle Gospel Tabernacle Word of Faith Ministries fka Bronx Miracle Gospel Tabernacle

(the “Church” or the “Debtor”) through the undersigned counsel affirms as follows in support of

the filed amended claims and in opposition to the Operating Trustee objection to the filed and or

scheduled claims:

        The Operating Trustee (“Trustee”) files her Omnibus Objection to the Scheduled Claims

of the Petition. Her objection to the Petition scheduled claims can be summarized in one

paragraph of theirs,

                 The Individual Scheduled Claims should be expunged because the Debtor's
                 Schedule E/F states no basis for any of the Individual Scheduled Claims, and
                 upon information and belief, none exists. Further, the investigation of the
                 Debtor's financial affairs conducted by the Trustee, her counsel and her
                 accountant has yielded no evidence of any loans made to the Debtor by,any
                 person ,or entity other than. Newell.

Trustee Motion ¶ 22. It states that “no basis” was provided. The basis has now been provided in the amended

schedule of E/F. The Operating Trustee conjectural self-serving impression that “upon information and belief,

none exists” has no evidentiary support indeed. None of the members of the Church were approached regarding

their claims. See Affidavit of Pastor. No proper homework was done by the Trustee.

        Trustee was pleaded that books and records and computer be given to the undersigned. It was flatly

refused. That is denial of due process.




                                                        1
19-12447-smb         Doc 159      Filed 12/01/20 Entered 12/01/20 21:53:35               Main Document
                                              Pg 2 of 9


Standing Issue:

        The Church has a standing to support the claims and argue for their viability. The

parishioner as Church members irrespective of their status as a lenders are an extension of the

Church. That is the religious duty of the Church to argue for the same. Pastor Affidavit, ¶

(“Christians of the Church, the congregants are an extension of the Church. The Church appears

for the Congregants too in our religious system”).

        The Trustee brings the element of standing disregarding the religious obligation of the

Church. The Church members “are an extension of the Church.” Ibid, the Pastor’s affidavit. Of

course there is no doubt this Trustee has moved, filed and operated as if it was grocery store that

went in bankruptcy and that it had perishable goods. Such was not the case. It is a Church, entitled

to special protection in our state. This is a “a religious corporation, one of a class of litigants that

the Legislature has determined to be entitled to special safeguards.” Berlin v. New Hope Holiness

Church of God, Inc., 93 A.D.2d 798, 799, 460 N.Y.S.2d 961, 963 (1983). The Trustee did not

consider anything special of this religious corporation. The Court too somehow just went along

with the Trustee despite the presence of the super statute, RFRA,” (the Religious Freedom

Restoration Act of 1994, 107 Stat. 1488, 42 U.S.C. § 2000bb et seq.) which clearly applies here

even if the Trustee is deemed [which it is not] to be not a government, for RFRA covers not only

government actors, it covers the acts of the federal laws. Indeed it,

                  “applies to all Federal law, and the implementation of that law, whether
                  statutory or otherwise, and whether adopted before or after November 16,
                  1993.” Id. § 2000bb–3(a). The RFRA's remedial provision states that “[a]
                  person whose religious exercise has been burdened in violation of this
                  section may assert that violation as a claim or defense in a judicial
                  proceeding and obtain appropriate relief against a government.” Id. §
                  2000bb–1(c). “[G]overnment” is in turn defined to include any “branch,
                  department, agency, instrumentality, and official (or other person acting
                  under color of law) of the United States.” Id. § 2000bb–2(1).




                                                     2
19-12447-smb      Doc 159     Filed 12/01/20 Entered 12/01/20 21:53:35            Main Document
                                          Pg 3 of 9



Hankins v. Lyght, 441 F.3d 96, 102 (2d Cir. 2006). “RFRA's reach ensures its intrusion at every

level of government, displacing laws and prohibiting official actions of almost every description

and regardless of subject matter.” Tanvir v. Tanzin, 894 F.3d 449, 461 (2d Cir. 2018), cert.

granted sub nom. Despite such protections, the Church did not get its due. “In far too many

places, for far too long, our first freedom has fallen on deaf ears.” Roman Catholic Diocese of

Brooklyn v. Cuomo, No. 20A87, 2020 WL 6948354, at *5 (U.S. Nov. 25, 2020) (Justice Gorsuch

concurring opinion finding Governor Coumo prohibitions against the religious entities unlawful).

        Thus, artificial fictions of the separateness of the Church from Christians or members

would put undue burden and pressure and there is nothing stated by the trustee that which is

compelling state interest to have a fictionalized separateness of the Church members or creditors

from its Church. There is no conflict of interest here between the Church and its members. Church

is its members.

       Maxine Hall POC

       Ms. Hall claim is proper. The Church does not dispute it. The undersigned has been

informed by the administrative secretary of the Church that it was a one-time loan of $25,000. The

records of the Church and the Church computers would have more information on this loan.

       Erold Williams POC

       Erold Williams has a proper claim of $50,000. The loan was given in 2010 and promissory

note signed and also renewed in 2015 and subsequent paperwork is in custody and control of the

Trustee. It is just very unfair that we have not been given our records, though we are being

challenged on our parishioners claims and honesty.




                                                3
19-12447-smb         Doc 159    Filed 12/01/20 Entered 12/01/20 21:53:35             Main Document
                                            Pg 4 of 9



          Claims of other Parishioners

          As is clear from the Pastors and Church Administrator affidavit the claims are proper and

buttressing of the same could only be possible upon records that is unlawfully taken over by the

operating trustee.

                      Claims are Valid and Proper under the Circumstances

          “The “basic federal rule” in bankruptcy is that state law governs the substance of claims.”

Raleigh v. Illinois Dep't of Revenue, 530 U.S. 15, 20, 120 S. Ct. 1951, 1955, 147 L. Ed. 2d 13

(2000).     “Bankruptcy courts are not authorized in the name of equity to make wholesale

substitution of underlying law controlling the validity of creditors' entitlements, but are limited to

what the Bankruptcy Code itself provides.” Id.

          A religious church, a debtor admits claim that the creditor asserts, and an unlawfully

appointed trustee says no. It serves trustee’s interest and not that of the Church or the Creditor.

But “in the absence of any evidence to contradict the amounts of the claims, there is no basis to

disallow the claims pursuant to Code § 502(b). In re Irons, 343 B.R. 32, 41 (Bankr. N.D.N.Y.

2006). Even oral loans are enforceable. “[A]n oral agreement may be enforceable so long as the

terms are clear and definite and the conduct of the parties evinces mutual assent sufficiently

definite to assure that the parties are truly in agreement with respect to all material terms. An oral

contract to repay a loan may be enforceable if the elements indicated above are met.” J.D. v.

A.D., Jr., 54 Misc. 3d 1221(A), 54 N.Y.S.3d 610 (N.Y. Sup. Ct. 2017) (Inner citation omitted).

And we have that here. See Pastor and the Church Administrator’s Affidavits. Both the Church

and creditors “evinces mutual assent “sufficiently definite to assure that the parties are truly in

agreement with respect to all material terms.” Kramer v. Greene, 142 A.D.3d 438, 439, 36




                                                   4
19-12447-smb        Doc 159     Filed 12/01/20 Entered 12/01/20 21:53:35              Main Document
                                            Pg 5 of 9



N.Y.S.3d 448 (2016). We are willing to call them as witnesses and they will testify to that effect.

Operating Trustee has not brought any viable objection to the claims. Also,

                 even where a party in interest objects, the court “shall allow”
                 the claim “except to the extent that” the claim implicates any of the
                 nine exceptions enumerated in § 502(b). Those exceptions apply
                 where the claim at issue is “unenforceable against the debtor ...
                 under any agreement or applicable law,” § 502(b)(1); “is for
                 unmatured interest,” § 502(b)(2); “is for [property tax that] exceeds
                 the value of the [estate's] interest” in the property, § 502(b)(3); “is
                 for services of an insider or attorney of the debtor” and “exceeds the
                 reasonable value of such services,” § 502(b)(4); is for unmatured
                 debt on certain alimony and child support obligations, § 502(b)(5);
                 is for certain “damages resulting from the termination” of a lease or
                 employment contract, §§ 502(b)(6) and (7); “results from a
                 reduction, due to late payment, in the amount of ... credit available
                 to the debtor in connection with an employment tax on wages,
                 salaries, or commissions earned from the debtor,” § 502(b)(8); or
                 was brought to the court's attention through an
                 untimely proof of claim,§502(b)(9).

Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 449, 127 S. Ct. 1199,

1204, 167 L. Ed. 2d 178 (2007). The objection by the trustee to the valid claims does not fall into

any of these exceptions. The trustee claims for Erold Williams,

                 Williams· Claim asserts no basis is for a claim against the Debtor.
                 Although Williams alleges the Claim is based on money loaned ...
                 Williams attached no evidence of any loan. Therefore, the Claim should
                 be expunged.

Trustee Objection ¶ 16. But Mr. Williams very clearly mentions, “Money Loaned,” a language

that he picks up from the Proof of Claim itself. The POC does not demand anything extra about

the “basis.” See the POC. The Trustee objection is baseless. Mr. Williams could not attach the

paperwork, as he has none with him. There is paperwork with the Church, to which we have been

denied access.

       To Maxine Hall’s POC the trustee claims, the trustee brings the same objection. However

that is infirm objection, Ms. Hall is using the language prescribed in the POC. Trustee also


                                                    5
19-12447-smb        Doc 159     Filed 12/01/20 Entered 12/01/20 21:53:35              Main Document
                                            Pg 6 of 9



claims lack of paperwork. However, we cannot now without access to the computers and files

answer to that query. Also, if the claims asserted by creditor is agreed to by the borrower, that is

the end of objection. That is nothing special about a trustee objecting to the POC, the

rudimentary aspects of law remain same. With such admission of liability in the Schedules, the

claims are above contentions. “Judicial admissions are formal concessions [that are] binding

upon the party making them. They may not be controverted at trial or on appeal. Indeed, they are

‘not evidence at all but rather have the effect of withdrawing a fact from contention.” Maurizio v.

Goldsmith, 84 F. Supp. 2d 455, 464 (S.D.N.Y.), aff'd, 230 F.3d 518 (2d Cir. 2000).

          About those claims that which are listed on the schedules, the Trustee did not find the

basis listed. The schedules A, B, D and E/F have been amended to list the basis, thus the

objections are moot. Also, the foregoing arguments equally applies to the Amended Schedule

claims.     Therefore the Trustee has no tenable objection.

          Now I wish to bring to the Court attention very unethical moves by the legal team of

bankruptcy Operating Trustee. Ms. Makower filed a letter on November 30, 2020 wherein she

said the following:


                  The Debtor has no good faith basis for the requested adjournment or
                 for any additional time to access the Debtor’s records to prepare
                 amended schedules or opposition to the claim objections or fee
                 applications. The Trustee’s counsel has offered on many occasions to
                 provide the Debtor with access to the Debtor’s files, computers and
                 personal property, but Debtor’s counsel, Mr. Dahiya, failed to make
                 any arrangements to do that. Notably, on September 29, 2020, a week
                 before the closing on the Trustee’s sale of the Property, the Trustee’s
                 counsel advised Mr. Dahiya he would need to provide a few dates over
                 the next week if the Debtor wants to arrange a truck or movers to take
                 the Debtor’s personal property. Mr. Dahiya advised the Trustee’s
                 counsel by email on September 29, 2020 that he would fix a date in the
                 next 3 days to retrieve Debtor’s personal property. Mr. Dahiya never
                 followed through, and never made any arrangements to pick up the
                 Debtor’s personal property or to come to the church to review the


                                                   6
19-12447-smb      Doc 159      Filed 12/01/20 Entered 12/01/20 21:53:35            Main Document
                                           Pg 7 of 9



               Debtor’s books and records. On October 6, 2020, the Trustee closed on
               the sale of the Property.

These statements are false. Let them produce one single email either allowing us access to the

computer and the files. However, I will produce email wherein they blocked my request for the

files and the computers. Attached is the email. I will leave it to the Court to judge the truth. Ex.

A. What the trustee says is a red herring. She is mixing up the computers and files with the

furniture etc. Yes, we did email about the furniture and other belongings, however the trustee never

had the intention to part with the computer and or files. Also, we could not have taken the furniture

without legal authority from this court. Let us not forget how the Christians were excluded from

the Church by order of this Court, then how can they just go back without the order of this Court.

Abandonment of the belongings was not undertaken properly. Also, no inventory has been

undertaken to tell what was seized. They just cannot with their whims and fancy say, “go and pick

up your stuff.” Both the parties have to be there for reclamation. And the church members will

have a right to know if there is anything missing. This trustee has recklessly abandoned the Church

properties with the buyer. No safeguards, absolutely none. How can this Trustee without legal

notification abandoning the properties ask us to pick up our belongings? Do these trustees have

such tremendous powers, that they would take over everything with the assistance of the Court

and then abandon it without the Courts supervision? Also, when the trustee controls all the monies

and when the debtor has no financial wherewithal for trucks and movers. It is unfair.

       Ms. Makower thus makes false statement regarding September 29, 2020 email. This

trustee has failed in her fiduciary obligation and squandered the estate and of course our Church

is now homeless. It did not have to be that way. However, the interest of the Church , call it a

estate, was never considered. Now its members interest is being hurt.




                                                 7
19-12447-smb      Doc 159     Filed 12/01/20 Entered 12/01/20 21:53:35           Main Document
                                          Pg 8 of 9



       Very respectfully, the appointment of the trustee and way her legal team [her own law firm]

conducted this case, it has caused more harm to the estate than any benefit. The operating trustee

has failed to safeguard our interest, our claims and claims of the estate. The estate has been

squandered.

       The trustee objection to the claims are highly improper under the given circumstances and

we must be given back our computers and files, so that we can prepare our defense. Also, we will

shortly moving to remove the trustee.

       Dated: New York NY

                                                                             /s/Karamvir dahiya
                                                                               Karamvir Dahiya
                                                                       Dahiya Law Offices, LLC
                                                                       75 Maiden Lane Suite 506
                                                                           New York NY 10038
                                                                              Tel: 212 766 8000




                                                8
Re: [EXT] Bronx Miracle Gospel Tabernacle Word of Faith Ministries I...
               19-12447-smb          Doc 159       Filed 12/01/20 Entered 12/01/20 21:53:35   Main Document
                                                               Pg 9 of 9
         Subject: Re: [EXT] Bronx Miracle Gospel Tabernacle Word of Faith Ministries Inc. Case No. 19‐12447
         (SMB)
         From: Karamvir Dahiya <karam@legalpundit.com>
         Date: 10/28/2020, 1:58 PM
         To: Sco Markowitz <smarkowitz@tarterkrinsky.com>
         CC: Deborah Piazza <dpiazza@tarterkrinsky.com>, Bronx Miracle <bronxmiracle@yahoo.com>, Bernel
         Richardson <bernelr43@gmail.com>
         BCC: Karamvir Dahiya <karam@legalpundit.com>

         Got it. We will bring ac on very soon

         Sent from my iPhone


           On Oct 28, 2020, at 1:28 PM, Sco Markowitz <smarkowitz@tarterkrinsky.com> wrote:



           No , the books and records belong to the debtor . The Trustee is not abandoning books and records
           at this me . You are free to contact the scheduled individuals . They are I think for the most part
           congregants at the church and the Pastor must know how to reach them . We are going to file an
           omnibus objec on to all of these Claims as permi ed by the order judge Bernstein just entered .
           The hearing Will be on Dec 8. That gives me to work out an agreement on the claims .



           <image9492b7.PNG>           Scott Markowitz | Partner
                                       D: 212-216-8005 | F: 212-216-8001
                                       smarkowitz@tarterkrinsky.com | Bio

                                       Tarter Krinsky & Drogin LLP
                                       1350 Broadway | New York | NY | 10018
                                       www.tarterkrinsky.com | LinkedIn
                                       COVID-19 RESOURCE CENTER



             On Oct 28, 2020, at 12:58 PM, KARAMVIR DAHIYA <karam@legalpundit.com> wrote:


              Sco , I need the Churches files and computers asap, please tell me where they are. Can you
             please get them dropped to 75 Maiden Lane, Suite 506 NY NY 10038. This is my oﬃce. I need the
             same because I will haves to prepare and amend the schedules and prepare for my clients case.
              Please let me know when and how you would do the same. I also have included the Pastor, the
             Deacon, and the staﬀ of the Church, Ms. Brown in this email. This is very important. We need it
             asap. Thank you very much. Please pay a en on, this is very urgent.
             Sincerely,
             Karamvir Dahiya


               On Oct 28, 2020, at 11:47 AM, Sco Markowitz <SMarkowitz@tarterkrinsky.com> wrote:


1 of 6                                                                                                 12/1/2020, 9:13 PM
